                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0072-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JEAN MPOULI,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion for a
16   protective order regarding discovery in this matter (Dkt. No. 16). Having thoroughly considered
17   the motion and the relevant record, the Court, finding good cause, hereby GRANTS the motion
18   and ENTERS the following protective order:
19      1. Pursuant to Federal Rule of Criminal Procedure 16(d)(1), counsel of record for Defendant
20          shall not provide Defendant or any other person with copies of, or allow the review of,
21          any discovery material produced by the Government which contains:
22               a. personal identifying information of any individual, including without limitation,
23                   any individual’s date of birth, social security number, current address, telephone
24                   number, email address, driver’s license number, professional license number, or
25                   family members’ names (“Personal Information”) unless it belongs to Defendant;
26               b. financial information of any individual or business, including without limitation,


     ORDER
     CR19-0072-JCC
     PAGE - 1
 1                   bank account numbers, credit or debit card numbers, account passwords, account

 2                   names and contact information, account history, account balances, account

 3                   statements, or taxpayer identification numbers (“Financial Information”) unless it

 4                   belongs to Defendant;

 5             c. audio, video, photographic, and written recordings of the undercover officer

 6                   (“UC”) used by law enforcement in investigating this case; or

 7             d. personal information related to the UC, including any documents provided by the

 8                   Government containing personal information about or related to the UC.
 9      2. Notwithstanding the foregoing, defense counsel may provide discovery to Defendant if:
10             a. counsel first redacts the Personal Information and Financial Information from the
11                   discovery material; or
12             b. counsel personally supervises Defendant’s review of the unredacted material. In
13                   such cases, Defendant shall not be permitted to make any notes or other record of
14                   Personal Information or Financial Information, or of the information relating to
15                   the UC described above.
16      3. It is further ORDERED that, subject to the restrictions above, neither defense counsel nor
17         Defendant shall provide any unredacted discovery material produced by the Government
18         to any person without the Government’s express written permission, except that defense

19         counsel may provide discovery material to those persons who are necessary to assist

20         counsel of record in preparation for trial or other proceedings and who agree to be bound

21         by the terms of this protective order.

22         DATED this 2nd day of August 2019.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     CR19-0072-JCC
     PAGE - 2
